           Case 1:19-cv-00235-VEC Document 73 Filed 09/13/19 Page 1 of 2


IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

––––––––––––––––––––––––––––––––––––––––
                                         )
PLUMBERS & STEAMFITTERS LOCAL            )
773 PENSION FUND, BOSTON                 )           No. 1:19-cv-00235 (VEC)
RETIREMENT SYSTEM, TEAMSTERS             )
LOCAL 237 ADDITIONAL SECURITY            )
BENEFIT FUND, and TEAMSTERS              )
LOCAL 237 SUPPLEMENTAL FUND FOR          )           ORAL ARGUMENT REQUESTED
HOUSING AUTHORITY EMPLOYEES,             )
Individually and on Behalf of All Others )
Similarly Situated,                      )
                                         )
                         Plaintiffs,     )
                                         )
                   v.                    )
                                         )
DANSKE BANK A/S, THOMAS F.               )
BORGEN, HENRIK RAMLAU-HANSEN,            )
JACOB AARUP-ANDERSEN, AND OLE            )
ANDERSEN,                                )
                                         )
                         Defendants.     )
–––––––––––––––––––––––––––––––––––––––

                            DEFENDANTS’ MOTION TO DISMISS
                            THE THIRD AMENDED COMPLAINT

               PLEASE TAKE NOTICE that Defendant Danske Bank A/S (“Danske Bank”),

together with Defendants Thomas F. Borgen, Henrik Ramlau-Hansen, Jacob Aarup-Andersen, and

Ole Andersen (collectively, the “Individual Defendants”), will respectfully move this Court, before

the Honorable Valerie E. Caproni, at the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York, on a date and time designated by the Court, for an order dismissing

the Third Amended Complaint (the “Complaint”) in its entirety, with prejudice, (i) pursuant to

Federal Rule of Civil Procedure 12(b)(1), because this Court lacks subject matter jurisdiction over

certain claims; (ii) pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6), and the Private

Securities Litigation Reform Act of 1995, 78 U.S.C. §§ 78u-4 & 5 (the “PSLRA”), because the

Complaint fails to state a claim upon which relief can be granted; and (iii) pursuant to Federal Rule
             Case 1:19-cv-00235-VEC Document 73 Filed 09/13/19 Page 2 of 2


  of Civil Procedure 12(b)(2), because the Complaint fails to sufficiently allege personal jurisdiction

  over the Individual Defendants.

                 The motion is supported by the accompanying Memoranda of Law, dated September

  13, 2019, filed by Danske Bank and the Individual Defendants, the Declaration of Brian T. Frawley,

  dated September 13, 2019, and the proceedings to date in this action.

  Dated: September 13, 2019
         New York, New York


                                                        Respectfully submitted,

     DEBEVOISE & PLIMPTON LLP                           SULLIVAN & CROMWELL LLP


By: /s/                                                 By: /s/
    Bruce E. Yannett                                        Brian T. Frawley
    919 Third Avenue, 3rd Floor                             125 Broad Street
    New York, NY 10022                                      New York, NY 10004
    212-909-6000                                            212-558-4000
    beyannett@debevoise.com                                 frawleyb@sullcrom.com

     Attorneys for Ole Andersen                              Attorneys for Danske Bank A/S and
                                                             Jacob Aarup-Andersen


     DAVIS POLK & WARDWELL LLP                               PAUL, WEISS, RIFKIND, WHARTON &
                                                             GARRISON LLP


By: /s/                                                 By: /s/
    Edmund Polubinski III                                   Daniel J. Kramer
    450 Lexington Avenue                                    1285 Avenue of the Americas
    New York, NY 10017                                      New York, NY 10019
    212-450-4000                                            212-373-3020
    edmund.polubinski@davispolk.com                         dkramer@paulweiss.com

     Attorneys for Thomas F. Borgen                          Attorneys for Henrik Ramlau-Hansen




                                                  -2-
